--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.15.1


NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.
 
THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN


ADOPTION AGREEMENT


THIS AGREEMENT is the adoption by Appleton Papers Inc. (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").


W I T N E S S E T H:


WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and


WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and


WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,


NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:


ARTICLE I


Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.


ARTICLE II


The Employer hereby makes the following designations or elections for the
purpose of the Plan:


2.6           Committee:      The duties of the Committee set forth in the Plan
shall be satisfied by:


 X       (a)            Company


           (b)            The administrative committee appointed by the Board to
serve at the pleasure of the Board.


           (c)            Board.


           (d)            Other (specify):  .




2.8           Compensation: The "Compensation" of a Participant shall mean all
of a Participant's:


 X       (a)            Base salary.


 X       (b)            Service Bonus.


 X       (c)            Performance-Based Compensation earned in a period of 12
months or more.


           (d)            Commissions.


           (e)            Compensation received as an Independent Contractor
reportable on Form 1099.


 X       (f)            Other: Non-Employee Director’s Fees.


2.9
Crediting Date:
The Deferred Compensation Account of a Participant shall be credited with the
amount of any Participant Deferral to such account at the time designated below:



           (a)           The last business day of each Plan Year.


           (b)           The last business day of each calendar quarter during
the Plan Year.


           (c)           The last business day of each month during the Plan
Year.


           (d)           The last business day of each payroll period during the
Plan Year.


           (e)           Each pay day as reported by the Employer.


           (f)            Any business day on which Participant Deferrals are
received by the Provider.


 X       (g)           Other: See Exhibit A


2.13           Effective Date:


 
 
(a)
This is a newly-established Plan, and the Effective Date of the Plan is
 .



 
 X
(b)            This is an amendment and restatement of a plan named

 
The Nonqualified Excess Plan of Appleton Papers Inc. with an effective date of
02/01/2006.

The Effective Date of this amended and restated Plan is 01/01/2008.
This is amendment number 1.


 
 X
(i)
All amounts in Deferred Compensation Accounts shall be subject to the provisions
of this amended and restated Plan.



 
 
(ii)
Any Grandfathered Amounts shall be subject to the Plan rules in effect on
October 3, 2004.



2.20           Normal Retirement Age: The Normal Retirement Age of a Participant
shall be:


 X       (a)           Age 65.


 
 
(b)
The later of age   or the   anniversary of the participation commencement date.
The participation commencement date is the first day of the first Plan Year in
which the Participant commenced participation in the Plan.
 


           (c)            Other: .


2.23
Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:



Name of Employer
 
Address
 
Telephone No.
 
EIN
 
Appleton Papers Inc.
 
 
825 East Wisconsin Avenue
 
 
(920) 734-9841
 
 
36-2556469
   
 
Appleton, WI  54912-0359
       
 
American Plastics
 
 
3606 Red Arrow Drive
 
 
(715) 369-9500
 
 
39-1712123
   
 
Rhinelander, WI  54501
       
 
C&H Packaging
 
 
1401 West Taylor Street
 
 
(715) 536-5400
 
 
39-1544878
   
 
Merrill, WI  54452-2917
       
 
New England Extrusion
 
 
18 Industrial Boulevard
 
 
(413) 863-3171
 
 
20-2033299
   
 
Turner Falls, MA  01376
                     



2.26           Plan: The name of the Plan is  The Nonqualified Excess Plan of
Appleton Papers Inc..


2.28           Plan Year: The Plan Year shall end each year on the last day of
the month of December.


2.30           Seniority Date: The date on which a Participant has:


           (a)           Attained age  .


 
 
(b)
Completed   Years of Service from First Date of Service.



 
 
(c)
Attained age   and completed   Years of Service from First Date of Service.



 
 
(d)
Attained an age as elected by the Participant.



 
 X
(e)
Not applicable – distribution elections for Separation from Service are not
based on Seniority Date



4.1           Participant Deferral Credits: Subject to the limitations in
Section 4.1 of the Plan, a
Participant may elect to have his Compensation (as selected in Section 2.8 of
this Adoption Agreement) deferred within the annual limits below by the
following percentage or amount as designated in writing to the Committee:


 X        (a)           Base salary:


minimum deferral:    2%


maximum deferral:  $_____ or 50%

 
 

--------------------------------------------------------------------------------

 



 X        (b)           Service Bonus:


minimum deferral:    2%


maximum deferral:  $_____ or 75%


 X        (c)           Performance-Based Compensation:


minimum deferral:    2%


maximum deferral:  $_____ or 75%


           (d)           Commissions:


minimum deferral:    _____%


maximum deferral:  $_____ or _____%


           (e)           Form 1099 Compensation:


minimum deferral:    _____%


maximum deferral:  $_____ or _____%


 X        (f)           Other:  Non-Employee Director’s Fees


minimum deferral:    _____%


maximum deferral:  $_____ or 100%


           (g)           Participant deferrals not allowed.


4.2           Employer Credits: Employer Credits will be made in the following
manner:


 
 X
(a)
Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:



 
 X
(i)
An amount determined each Plan Year by the Employer.

(ii)
Other:

                         
 
 X
(b)
Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:



 
 
(i)
An amount determined each Plan Year by the Employer.

               X
(ii)
Other:  See Exhibit A.

 
                          (c)            Employer Credits not allowed.

 
 

--------------------------------------------------------------------------------

 



5.2           Disability of a Participant:


 X       (a)           Participants may elect upon initial enrollment to have
accounts distributedupon becoming Disabled.


           (b)           Participants may not elect to have accounts distributed
upon becoming Disabled.


5.3
Death of a Participant: If the Participant dies while in Service, the Employer
shall pay a benefit to the Beneficiary in an amount equal to the vested balance
in the Deferred Compensation Account of the Participant determined as of the
date payments to the Beneficiary commence, plus:



           (a)           An amount to be determined by the Committee.


           (b)           Other:  .


 X       (c)           No additional benefits.




5.4
In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:



 X       (a)           In-Service Accounts are allowed with respect to:
 X           Participant Deferral Credits only.
               Employer Credits only.
               Participant Deferral and Employer Credits.


In-service distributions may be made in the following manner:
 X           Single lump sum payment.
 X           Annual installments over a term certain not to exceed 5 years.


Education Accounts are allowed with respect to:
 X           Participant Deferral Credits only.
               Employer Credits only.
               Participant Deferral and Employer Credits.


Education Accounts distributions may be made in the following manner:
 X           Single lump sum payment.
 X           Annual installments over a term certain not to exceed 5 years.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
              Forfeited.
              Distributed at Separation from Service if vested at that time.


           (b)           No In-Service or Education Distributions permitted.


5.5           Change in Control Event without a Separation from Service:


 X       (a)           Participants may elect upon initial enrollment to have
accounts distributedupon a Change in Control Event.


           (b)           Participants may not elect to have accounts distributed
upon a Change inControl Event.

 
 

--------------------------------------------------------------------------------

 





5.6  
Unforeseeable Emergency Event:



 
 X
(a)
Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event. See Exhibit A



 
 
(b)
Participants may not apply to have accounts distributed upon an Unforeseeable
Emergency event.



6.           Vesting:  An Active Participant shall be fully vested in the
Employer Credits made to the
Deferred Compensation Account upon the first to occur of the following events:


 X       (a)           Normal Retirement Age.


 X       (b)           Death.


 X       (c)           Disability.


 X       (d)           Change in Control Event.


           (e)           Other:                     .


 X       (f)           Satisfaction of the vesting requirement as specified
below:


 X           Employer Discretionary Credits:


           (i)           Immediate 100% vesting.


           (ii)           100% vesting after   Years of Service.


           (iii)           100% vesting at age  .


 X       (iv)           Number of Years                                   Vested
        of Service                                           Percentage


Less than 1               0%
1                 20%
2                  40%
3                 60%
4                 80%
5               100%
6                ____%               
7                ____%
8                ____%
9                ____%
                    
For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:


 X       (1)           First Day of Service.


           (2)           Effective Date of Plan Participation.


           (3)           Each Crediting Date. Under this option (3), each
EmployerCredit shall vest based on the Years of Service of aParticipant from the
Crediting Date on which eachEmployer Discretionary Credit is made to his or her
Deferred Compensation Account.


 X           Other Employer Credits:


           (i)           Immediate 100% vesting.


           (ii)          100% vesting after   Years of Service.


           (iii)          100% vesting at age  .
 
          X                     (iv)         
 
                Number of Years                                      Vested
        of Service                                           Percentage


Less than 1               0%
1                 20%
2                  40%
3                 60%
4                 80%
5               100%
6                ____%               
7                ____%
8                ____%
9                ____%
 
For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:


 X       (1)           First Day of Service.


           (2)           Effective Date of Plan Participation.


           (3)           Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account.


7.1
Payment Options: Any benefit payable under the Plan upon a permitted Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:



(a)           Separation from Service prior to Seniority Date, or Separation
from Service if Seniority
Date is Not Applicable


 
 X
(i)
A lump sum.



 
 X
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.

 
 
(iii)
Other:


                (b)           Separation from Service on or After Seniority
Date, If Applicable

 
 
 
(i)
A lump sum.



 
 
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed  years.

 
 
(iii)
Other:


(c)           Separation from Service Upon a Change in Control Event


 
 X
(i)
A lump sum.



 
 X
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.

 
 
(iii)
Other:

 
(d)           Death


 
 X
(i)
A lump sum.



 
 
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed  years.

 
 
(iii)
Other:


(e)           Disability


 
 X
(i)
A lump sum.



 
 X
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.

 
 
(iii)
Other:


If applicable, amounts not vested at the time payments due under this Section
cease will be:
___           Forfeited
___           Distributed at Separation from Service if vested at that time


(f)           Change in Control Event without a Separation from Service


 
 X
(i)
A lump sum.



 
 X
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.

 
 
(iii)
Other: 

 
 
(iv)
Not applicable 

 
If applicable, amounts not vested at the time payments due under this Section
cease will be:
 ___          Forfeited
 ___          Distributed at Separation from Service if vested at that time


7.4  
De Minimis Amounts.



 
 
(a)
Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ .  In addition, the Employer
may distribute a Participant's vested balance at any time if the balance does
not exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan



 
 X
(b)
There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.



10.1           Contractual Liability: Liability for payments under the Plan
shall be the responsibility of the:


 X           (a)           Company.


 
 
(b)
Employer or Participating Employer who employed the Participant when amounts
were deferred.



14.           Amendment and Termination of Plan: Notwithstanding any provision
in this Adoption
Agreement or the Plan to the contrary, Sections 2.9, 4.2 and 5.6 of the Plan
shall be amended to read as provided in attached Exhibit A.


___           There are no amendments to the Plan.


17.9
Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Wisconsin, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

 
IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above stated.
 

     
Appleton Papers Inc.
Name of Employer
   
By:
 
/s/ Thomas J. Ferree
   
Authorized Person

 
The Plan is adopted by the following Participating Employers:
 

     
American Plastics
Name of Employer
   
By:
 
/s/ Thomas J. Ferree
   
Authorized Person
 
C&H Packaging
Name of Employer
   
By:
 
/s/ Thomas J. Ferree
   
Authorized Person
 
New England Extrusion
Name of Employer
   
By:
 
/s/ Thomas J. Ferree
   
Authorized Person


 
 

--------------------------------------------------------------------------------

 

Exhibit A




 
Section 2.9 of the Adoption Agreement shall be amended to read as follows:



2.9
Crediting Date:



 
The Deferred Compensation Account of a Participant shall be credited with the
amount of any Participant Deferral to such account at the time designated below:





 X           (e)           Each pay day as reported by the Employer.


 
The Deferred Compensation Account of a Participant shall be credited with the
amount of any Employer Credits to such account at the time designated below:



 X           (a)           The last business day of each Plan Year.




Section 4.2 of the Adoption Agreement shall be amended to read as follows:


4.2           Employer Credits: Employer Credits will be made in the following
manner:




 
X
(b)
Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:



 
 
(i)
An amount determined each Plan Year by the Employer.

 

 X
(ii)
Other: Employer Credits will be calculated as follows:

·  
6% of any deferral amounts into the Plan, plus an amount equal to the Retirement
Contribution percentage associated with the participant’s age + service points
for the plan year.

·  
6% of compensation amounts above the IRS Section 401(a)(17)(B) limit ($230,000
in 2008, $245,000 in 2009), plus an amount equal to the Retirement Contribution
percentage associated with your age + service points for that year.

·  
Credits will not be calculated twice on compensation that falls into both
categories above.





Section 5.6 of the Adoption Agreement shall be amended to read as follows:


5.6  
Unforeseeable Emergency Event:



 
 X
(a)
Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.  This applies to participant deferrals only.  No Employer
Credits may be distributed due to an Unforeseeable Emergency Event.



 
 
(b)
Participants may not apply to have accounts distributed upon an Unforeseeable
Emergency event.

 
 